Norton, J.
Defendant was indicted at a term of the St. Louis criminal court, held in January, 1875, for robbery in the first degree.. At the March term of said court he was tried and convicted and his puhisnment assessed at ten years imprisonment in the penitentiary. An appeal was taken to the Court of Appeals of St. Louis, where upon a hearing, the judgment of the criminal court was affirmed, from which defendant has appealed to this court. On the trial of the cause it appeared from the evidence of the prosecuting witness, that the robbery was committed jointly by one Simon Coen and defendant, that each of them was separately indicted, Steptoe, the defendant, being indicted in January, 1875, and Coen the following March. On this state of facts the defendant’s counsel filed his motion to quash’the indictment on the ground that sec. 20, "Wag. Stat. 1089 requires that “when two or more persons are charged with having committed an offense jointly, all concerned shall be included in one indictment.”

i. pleading grimfoi^ crime^oSiuy committed.

We think it was intended by this section that when two or more persons are charged before the grand jury with the bhe joint commission of a crime, in preferring a bill they shall find it against all who are 'charged, and not indict one and let the others go free, so that they will be at liberty to appear and testify in the interest of their confederate. The fact that Coen was not included in the indictment with defendant could certainly work no injury to him, and it is difficult to perceive any reasons why the indictment should be held invalid on that ground. If defendant and Coen had been jointly indicted, he could have been subjected to a separate trial as well under it as under an indictment against him alone. The grand jury preferring the bill may have been satisfied that there was sufficient evidence to justify them in finding a bill against defendant, and may not have been satisfied as to the sufficiency of the evidence against Coen. In such *643case they could have done- no less than return a true bill against the defendant. We therefore think the motion to quash the indictment was properly overruled.

2. amendment of peal: practice in supreme court; verdict

The only remaining ground of alleged error is that the verdict is not sufficient to support the judgment. The verdiet as entered on the record is as follows : “ We, the jury, find defendant, John Steptoe, guilty of robbery, and assess his punishment at ten years in the state penitentiary.” There is added to the record immediately after the bill of exceptions, the certificate of the clerk of the criminal court, stating that the true verdict rendered by the jury and accepted by the court' was as follows : “We, the jury, in the case of The State v. John Steptoe, find the defendant guilty and assess his punishment for ten years penitatory.” An agreement follows this certificate that the record is to be considered as amended in conformity with the above certificate, which was signed and acknowledged before the clerk by the attorneys representing the State and defendant. This verdict nowhere appears in the record proper nor in the bill of exceptions, nor does the above agreement appear to have been filed as a stipulation, nor does the record show that it was brought to the attention of the criminal court when the motion for a new trial was heard and determined. On the contrary it does appear.that the motion for a new trial was made and overruled on the 24th day of April, 1875’, and that defendant was sentenced on the first day of May, 1875. The agreement above referred to that the record should be amended was not acknowledged before the clerk, till the third day of November, 1875, so that it could not have been before the court when the motion for new trial was made. We shall therefore consider the statement made in the record proper, as to the verdict, as the correct one.

*644
3 robbery- verdict'

in which the othei’ judges concux\
*643The indictment is for robbery in the first degree and contains but one count. No degree of offense having been *644fouud lowei’ than that chax’ged, under the rulings of this court in the case of State v. Matrassey, 47 Mo. 295; State v. Pitts, 58 Mo. 558; and State v. Davidson, 38 Mo. 374, we think the vex’dict was sufficient to authorize the judgment x’endered upon it. Judgment affirmed,
Affirmed.